Title: From Thomas Jefferson to Charles Pinckney, 20 January 1807
From: Jefferson, Thomas
To: Pinckney, Charles


                        
                            Dear Sir
                            
                            Washington Jan. 20. 07.
                        
                        I recieved two days ago a letter from Genl. Wilkinson dated at N. Orleans Dec. 14. in which he inclosed me an
                            affidavit of which I now transmit you a copy. you will percieve that it authenticates the copy of a letter from Colo. Burr
                            to the General, affirming that mr Alston, his son in law, is engaged in the unlawful enterprises he is carrying on, and
                            is to be an actor in them. I am to add also that I have recieved information from another source, that mr Alston, while
                            returning from Kentucky last autumn, through the upper part of your state, proposed to a mr Butler, of that part of the
                            country, to join in Colo. Burr’s enterprize, which he represented as of a nature to make his fortune, & is understood to
                            have been explained as against Mexico, as well as for separating the Union of these states: that Butler communicated this
                            to a person of the same part of the country called Span, who communicated it to a mr Horan, the clerk of a court in that
                            quarter: that Butler & Span agreed to join in the enterprize, but Horan refused.
                        Nobody is a better judge than yourself whether any, & what measures can be taken on this information. as to
                            Genl. Wilkinson’s affidavit it will be laid before the legislature in a few days, and of course will be publick. but as
                            to the other part, if no use can be made of it, your own discretion & candor would lead you to keep it secret.    it is
                            further well known here that mr Alston is an endorser to considerable amount of the bills which have enabled Colo. Burr
                            to prepare his treasons. a message which I shall send into the legislature two days hence will give a development of them.
                        I avail myself with pleasure of this opportunity of recalling myself to your recollection, & of assuring
                            you of my constant esteem & high consideration.
                        
                            Th: Jefferson
                            
                        
                    